Citation Nr: 1431377	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  09-27 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a low back disability to include as secondary to service connected disabilities.

4.  Entitlement to a total disability rating for individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to May 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, June 2011 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a statement received February 26, 2014 the Veteran specifically withdrew his increased rating claims for service connected left heel condition with plantar fascitis and degenerative changed in the left ankle, chronic urticaria and degenerative changes of the right ankle.  

The Veteran testified at a videoconference hearing in front of the undersigned Veteran's Law Judge (VLJ) in May 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure complete review of the evidence of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.




REMAND

The Veteran asserts entitlement to service connection for a low back condition.  The Veteran is currently service-connected for tendonitis of the left heel with left foot plantar fasciitis and degenerative changes in the left and right ankle.  VA treatment records suggest the Veteran's service connected foot and ankle conditions may have caused or worsened his back pain.  During treatment, the Veteran complained that orthotics for plantar fasciitis and heel pain hurt his back.  See e.g., May 24, 2006, June 24, 2006 and January 20, 2009 VA treatment records.  Although in the context of non-service connected conditions, a treating medical professional noted the Veteran's knee and foot pain was causing significant disability, especially with the back.  See February 26, 2009 VA treatment record.  Therefore, the Board finds a secondary service connection claim has been reasonably raised by the record.  In light of the new theory of entitlement, the Board finds additional development is needed.  

The Veteran has not received notice of what is needed to substantiate the secondary service connection theory of entitlement (or of his/VA's respective responsibilities in evidentiary development of this theory of entitlement), and the RO has not addressed this theory of entitlement in the first instance.  The May 2012 rating decision on appeal denied service connection for a low back disability on a direct basis only, with no consideration of secondary service connection.  Although a new theory of entitlement has been raised, it remains the same claim of a low back disability.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006) (although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim).  The Board thus finds that a further VA opinion is needed to address the new theory of secondary service connection.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was afforded a VA examination for hearing loss disability and tinnitus in April 2011.  The VA examiner provided a negative nexus opinion regarding hearing loss disability, tinnitus and military service.  The VA examiner's rationale was solely based on the Veteran's "documented normal hearing at the time of discharge."  The Board notes that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The Board finds that the VA medical opinion is inadequate and must be returned to the examiner for a complete rationale that formed the basis for the conclusions reached.  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. Nieves-Rodriguez v. Peake, 22 Vet. App. 295.

The issue of entitlement to TDIU is inextricably intertwined with the claim of entitlement to a service connection for bilateral hearing loss, tinnitus, and a low back disability to include as secondary to service connected disabilities.  In other words, if service connection is granted for any of the Veteran's claims, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together]; see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues are inextricably intertwined if one claim could have significant impact on the other].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records beyond May 2012.

2.  The RO should provide the Veteran with 38 C.F.R. § 3.159(b) notice for a claim of service connection for such disability on a secondary basis (specifically as secondary to the Veteran's service-connected disabilities).  

3.  After any development deemed necessary is completed, the RO should then return the claims file to the April 2011 VA examiner to determine the etiology of hearing loss disability and tinnitus and the May 2012 VA examiner to determine the etiology of his low back disability on a secondary basis.  If the April 2011 or May 2012 examiners are not available, the claims folder should be reviewed by another examiner for file review.  The claims folder(including this remand) should be reviewed by the examiner and the examiner's report should note that review.  If, and only if, determined necessary by the VA examiner(s), the Veteran should be scheduled for another VA examination.

For the Veteran's claimed hearing loss and tinnitus condition, provide a written response to the following inquiry:

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's hearing loss disability and tinnitus, is etiologically related to his active service?


For the Veteran's claimed low back disability provide a written response to the following inquiry: 

Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back condition, is caused or permanently worsened (aggravated) by his service-connected disabilities?  

The examiner(s) should reconcile any opinion with all other clinical evidence of record including relevant lay statements, service treatment records and ongoing medical records.  A complete rationale should be provided for any opinion expressed.  If the examiner(s) cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  Ensure that the opinion reports comply with this remand and answers the questions presented herein.  If any report is insufficient, it should be returned to the examiner for necessary corrective action, as appropriate.

5.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



